Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 25, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  146478(104)                                                                                               Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
                                                                     SC: 146478
  v                                                                  COA: 307758
                                                                     St. Clair CC: 06-001700-FC
  RAYMOND CURTIS CARP,
             Defendant-Appellant.
  ____________________________________/

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                     SC: 146819
  v                                                                  COA: 314080
                                                                     Wayne CC: 94-002089-01-FC
  CORTEZ ROLAND DAVIS,
             Defendant-Appellant.
  ____________________________________/

        On order of the Chief Justice, the motion of the Ad Hoc Committee of Retired
  Judges, Former Prosecutors, Former Government Officials, Leaders of Bar Associations,
  and Law School Deans and Professors for leave to file an amicus curiae brief is
  GRANTED. The amicus brief submitted on February 20, 2014, is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 February 25, 2014
                                                                                Clerk